IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT



                             No. 00-20722


OLUFEMI ANTHONY LUKAN,
                                            Plaintiff-Appellant,

                                versus

NORTH FOREST INDEPENDENT SCHOOL DISTRICT, ET AL
                                        Defendants,

NORTH FOREST INDEPENDENT SCHOOL DISTRICT,
                                        Defendant - Appellee.




          Appeal from the United States District Court
               For the Southern District of Texas


                          (H-97-CV-3306)
                           June 7, 2001
Before HIGGINBOTHAM, DAVIS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     This court having previously determined that there was no

causal relationship between plaintiff’s asserted constitutional

violation and claimed injury, the dismissal of the school district

by the district court is affirmed.

     AFFIRMED.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.